Citation Nr: 1716837	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-46 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right leg disability, to include radiculopathy or neuropathy. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970, to include service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran initially sought entitlement to service connection for residuals of shell fragment wounds, to include arthritis of the left knee and neuropathy of the lower extremities.  In a July 2015 Board decision, the claim was remanded to afford the Veteran a new VA examination, which was completed in October 2015.  Subsequently, the RO granted the Veteran service connection for radiculopathy of the left lower extremity, associated with his service-connected degenerative joint disease of the lumbar spine.  In June 2016, the Board granted service connection for arthritis of the left knee and remanded the claim for radiculopathy or neuropathy of the right lower extremity.  The matter has since been returned to the Board for appellate review.  


FINDING OF FACT

The Veteran does not have a current diagnosis of neuropathy or radiculopathy of the right lower extremity.  


CONCLUSION OF LAW

The criteria for service connection for a right lower leg disability, to include neuropathy or radiculopathy, are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. § 3.159 (2016).  The duty to notify in this case was satisfied by a letter sent to the Veteran in October 2015. 

The evidence includes the Veteran's service treatment records, VA treatment records, private treatment records, and lay evidence.  The Veteran underwent a VA examination in October 2015.  Upon review, the Board finds the VA examination and opinion sufficient and adequate for rating purposes.  The VA examiner reviewed the Veteran's relevant medical history and lay testimony, completed a physical examination and other appropriate testing, and provided an opinion as to the clinical findings.  In addition, the VA examiner provided adequate rationale for the opinion stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining updated treatment records and a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the Board's prior remands have been undertaken, as additional VA treatment records were associated with the Veteran's claims file and he was afforded the opportunity to submit additional private treatment records.  In addition, the Veteran was afforded a VA examination in October 2015, and was scheduled for an additional VA examination in November 2016 pursuant to the Board's June 2016 remand.  Prior to the November 2016 examination, the Veteran notified the RO that he was unable to attend, and instructed the RO to decide his claim on the evidence of record.  

Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Hence, VA has fulfilled its duties to notify and assist the Veteran, and adjudication at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal may now be considered on the merits.

II.  Service Connection for a Right Leg Disability

Service connection will be granted on a direct basis if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Additionally, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks service connection for radiculopathy or neuropathy of the right lower extremity.  

Review of the VA treatment records, as well as the private treatment records, does not reveal any treatment for neuropathy or radiculopathy of the right lower extremity.  The October 2015 VA examination diagnosed left lower extremity radiculopathy.  Neuropathy or radiculopathy of the right lower extremity was not found.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of radiculopathy or neuropathy of the right leg, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board acknowledges the Veteran's lay assertions regarding the existence of neuropathy or radiculopathy of the right lower extremity.  However, the statements do not establish a current disability.  The Veteran, as a lay person, has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, a diagnosis of neuropathy or radiculopathy is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis of a right leg disability is not competent medical evidence.  

Without evidence of a current disability or treatment of the symptomology of right leg neuropathy or radiculopathy, the preponderance of the evidence is against the Veteran's claim for service connection.

In reaching the above conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right leg disability, to include radiculopathy or neuropathy, is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


